STEEN THOMPSON

E¥

UZ

ea

oO Co Ns DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 79 Filed 11/08/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

SONOMA SPRINGS LIMITED Case No.: 3:18-CV-0021-LRH-CBC
PARTNERSHIP, a Nevada limited partnership,
and SONOMA SPRINGS ASSOCIATES, LLC,
a Nevada limited liability company,

Plaintiffs, STIPULATION AND ORDER TO
REOPEN DISCOVERY FOR LIMITED
v. PURPOSES AND TO EXTEND

FIDELITY AND DEPOSIT COMPANY OF PRETRIAL OER POSED JOINT
MARYLAND, a Maryland Corporation and

ZURICH AMERICAN INSURANCE
COMPANY OF ILLINOIS, a Maryland
Corporation and DOES 1-20, inclusive,

(SECOND REQUEST)

 

Defendants

Plaintiffs, SONOMA SPRINGS LIMITED PARTNERSHIP and SONOMA SPRINGS
ASSOCIATES, LLC, (hereinafter collectively “Plaintiffs”), by and through their counsel of
record, JAMES W. PUZEY, ESQ. and AUDREY DAMONTE, ESQ., of HOLLEY DRIGGS
WALCH FINE PUZEY STEIN & THOMPSON, and Defendants, FIDELITY AND DEPOSIT
COMPANY OF MARYLAND and ZURICH AMERICAN INSURANCE COMPANY OF
ILLINOIS, (hereinafter collectively “Defendants’’) by and through their counsel of record, DAVID
SLAUGHTER, ESQ., of SNOW CHRISTENSEN & MARTINEAU, agree and jointly move this
Court, pursuant to Rule 6(b)(1)(A) and Local Rule 7-1, to extend the deadline to file a proposed
Joint Pretrial Order in compliance with Local Rules 16-3 and 16-4 (“Joint Pretrial Order”) from
November 12, 2019 to December 19, 2019. (The Court earlier approved the parties’ stipulation to
reopen discovery for limited purposes and to extend to November 12 the deadline for the proposed

joint pretrial order. (ECF No. 78). The additional depositions anticipated as part of the extended

 
I GGs

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 79 Filed 11/08/19 Page 2 of 4

discovery granted under that earlier stipulation have only recently been completed and additional
depositions may be required. Furthermore, additional documents have been provided through
supplemental disclosures between the parties and via subpoena duces tecum from the latest
deponents. Consequently, the parties reasonably require additional time to properly and accurately
identify all of the factual and legal issues, exhibits and witnesses (and any objections thereto) that
are required to be included in the proposed Joint Pretrial Order.

As the Court is aware, there is a Sixth Judicial District Court case between the contractor
Ascent Construction, Inc. (Plaintiff/Counterdefendant) and Sonoma Springs Limited Partnership
(Defendant/Counterclaimant) Sonoma Springs Associates, LLC (Defendant), Case Number CV
21,053, Dept. I], pending before the Honorable Michael R. Montero (“State Court Case”). The
State Court Case involves issues that overlap issues in this action. To expedite discovery and limit
costs in both cases, the Parties agreed to share discovery in both the State Court Case and this
Federal case. Discovery was extended as allowed under the parties’ stipulation and this Court’s
order of September 27, 2019, to allow additional depositions.

Under the circumstances, including the somewhat unusual relationship between this case
and the underlying State case between Sonoma and general contractor/bond principal Ascent
Construction, and the agreed consolidation of discovery in the two matters, as well as the limited
continuation of that consolidated discovery until January 31, 2020, there is good cause for the
Parties’ request that they be allowed a limited additional period to meet and confer to identify all
appropriate or necessary exhibits from among the thousands of documents disclosed in discovery,
and otherwise to complete their preparation of proposed Joint Pretrial] Order with this Court.

With this background, and taking into account the respective schedules of counsel, an
extension to February 14, 2020, is both reasonable and necessary. The additional extension serves
ultimately to save time and expense, while still ensuring a just determination of this action. This
is a legitimate reason as recognized by Rule 1 of the Federal Rules of Civil Procedure, which
states: “These rules . . . should be construed, administered, and employed by the court and the
parties to secure the just, speedy, and inexpensive determination of . . . [the] proceeding.” Since

there is no trial date, no other deadlines will be impacted by this extension.

-2-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 79 Filed 11/08/19 Page 3 of 4

This is the second stipulation and request for an extension of time to file the proposed Joint

Pretrial Order, but the first following the Court’s order reopening discovery. Discovery will

continue in the State court case through January 31, 2020, and no additional requests for extensions

are contemplated. The stipulation and related request to the Court is being made in good faith and

not for purpose of undue delay.

Therefore, pursuant to Rule 6(b)(1)(A) and Local Rule 7-1, the Parties request that the

Court extend the deadline for the parties’ submission of a proposed Joint Pretrial Order to and

including February 14, 2020.
IT IS SO STIPULATED.
Dated: November 8, 2019

HOLLEY DRIGGS WALCH FINE
PUZEY STEIN & THOMPSON

/s/ Audrey Damonte

 

JAMES W. PUZEY, ESQ.
Nevada Bar No. 5745
AUDREY DAMONTE, ESQ.
Nevada Bar No.4244

800 S. Meadows Parkway
Suite 800

Reno, Nevada 89521
Telephone: 775 851-8700
Attorneys for Plaintiffs

IT ISSO ORDERED.

Dated: November 8, 2019

SNOW CHRISTENSEN & MARTINEAU

/s/ David W. Slaughter

 

DAVID SLAUGHTER, ESQ.
ERIK R. HAMBLIN

10 Exchange Place, 11" Floor
Salt Lake City, Utah 84111

JASON W. PEAK, ESQ.
RYAN W. LEARY, ESQ.
Laxalt & Nomura, Ltd.
9790 Gateway Dr., Ste. 200
Reno, NV 8952]
Attorneys for Defendants

ORDER

DATED this 0 ts day of November , 2019.

LMA

UNITED STATES MAGISTRATE JUDGE

834-7961-2588, v. 3

 
TEIN

we

oOo ns NN

‘oO

10
11
12
13
14
15

17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 79 Filed 11/08/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of Snow Christensen & Martineau, PC, and that
on the 8" day of November, 2019 pursuant to NRCP 5(b), I am serving a true and

correct copy of the attached STIPULATION AND ORDER TO REOPEN DISCOVERY
FOR LIMITED PURPOSES AND TO EXTEND DEADLINE FOR PROPOSED JOINT

PRETRIAL ORDER (SECOND REQUEST) via first class, U.S. Mail, postage prepaid on

each of the following:

James W. Puzey

Audrey Damonte

HOLLEY, DRIGGS, WALCH, FINE, PUZEY, STEIN, & THOMPSON
800 South Meadows Parkway, Suite 800

Reno, Nevada 89521

Jason W. Peak

Ryan Leary

LAXALT & NOMURA, LTD.
9790 Gateway Drive, Suite 200
Reno, Nevada 89521

/s/ Melissa Hurst
An Employee of Snow Christensen & Martineau, PC

 

4834-7961-2588, v. 3

 
